Order entered July 18, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00553-CV

                  VIZAO TTH PARTNERS II, L.P., ET AL., Appellants

                                             V.

                               CITY OF DALLAS, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-17-02891

                                         ORDER
       Before the Court is appellants’ July 17, 2017 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to August 7, 2017. We

caution appellants that further requests for extension in this accelerated appeal will be

disfavored.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE